Case 8:20-cv-02816-KKM-TGW Document 22 Filed 03/26/21 Page 1 of 5 PageID 95




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ROBIN A. CUNNINGHAM,

          Plaintiff,

v.                                                 Case No. 8:20-cv-2816-KKM-TGW

SOUTHWEST AIRLINES,

     Defendant.
___________________________________

                                       ORDER

          This matter is before the Court on Defendant Southwest Airlines’s Motion to

Dismiss. (Doc. 13). Because Plaintiff Robin Cunningham failed to file her complaint

within the required ninety-day filing period upon receipt of the right-to-sue notice, her

Title VII claims are time-barred, and the Court GRANTS Defendant’s motion.

     I.      Background

          On November 30, 2020, Cunningham filed a complaint against Southwest

Airlines for violations of Title VII of the Civil Rights Act of 1964, alleging claims of

racial discrimination, retaliation, and a hostile work environment. (Doc. 1 at 5–8). On

February 3, 2021, Southwest Airlines filed a motion to dismiss, arguing that the Middle

District of Florida is an improper venue and that the action should be transferred; that

Cunningham’s complaint is time-barred because she failed to file the Title VII claims

within ninety days of her receipt of the EEOC’s right-to-sue letter; that Counts I and
Case 8:20-cv-02816-KKM-TGW Document 22 Filed 03/26/21 Page 2 of 5 PageID 96




III are subject to dismissal because Cunningham did not exhaust her administrative

remedies; that Cunningham’s complaint should be dismissed as a shotgun pleading; and

that Counts I, II, and III fail to state a claim. (Doc. 13 at 5, 8, 10, 12, 14, 17, 19).

Although the Court granted Cunningham an extension of time to respond to the

motion to dismiss, (Doc. 19), she failed to file a response in opposition. As such, the

Court will treat Southwest Airlines’s motion to dismiss as unopposed. See Local Rule

3.01(c) (“If a party fails to timely respond, the motion is subject to treatment as

unopposed.”).1

    II.      Legal Standard and Analysis

          To succeed on a claim under Title VII, a plaintiff must first exhaust certain

administrative remedies. Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317 (11th Cir. 2001).

Of importance here, a plaintiff must initiate a civil action within ninety days of receipt

of the EEOC right-to-sue notice. 42 U.S.C. § 2000e–5(f)(1); see Green v. Union Foundry

Co., 281 F.3d 1229, 1233 (11th Cir. 2002). “[G]enerally . . . statutory notification is

complete only upon actual receipt of the right to sue letter.” Kerr v. McDonald’s Corp.,

427 F.3d 947, 952 (11th Cir. 2005) (quotation omitted). But when “the date of receipt

is in dispute, [the Eleventh Circuit] has applied a presumption of three days for receipt

by mail.” Id. at 953 n.9; see Robbins v. Vonage Bus., 819 F. App’x 863, 867 (11th Cir. 2020)


1
 In addition to failing to respond to Southwest Airlines’s motion to dismiss, Cunningham’s counsel,
who is designated Lead Counsel, has failed to file a Notice of Mediator Selection and Scheduling of
Mediation, even though the deadline set by the Court’s Case Management and Scheduling Order has
passed. (Doc. 21 at 1–2); see also Fed. R. Civ. P. 16(f)(1)(C).
                                                2
Case 8:20-cv-02816-KKM-TGW Document 22 Filed 03/26/21 Page 3 of 5 PageID 97




(“When the date of receipt is in dispute, we ordinarily presume that a mailing is received

three days after its issuance.”). Plaintiff carries the burden of establishing compliance

with the ninety-day requirement, particularly once the defendant contests the issue.

Green, 281 F.3d at 1233–34.

      Here, Cunningham alleges that the EEOC issued its right-to-sue notice on

August 25, 2020, and that she filed the complaint within ninety days of her receipt of

the notice. (Doc. 1 at 2). This action was filed on November 30, 2020—ninety-seven days

after the issuance of the notice. (Id.). Southwest Airlines argues that the complaint

“must be dismissed with prejudice because it is time-barred.” (Doc. 13 at 8). Because

Cunningham fails to carry her burden of establishing that she timely filed the complaint,

the Court agrees with Southwest Airlines. See Williams v. Ga. Dep’t of Def. Nat. Guard

Headquarters, 147 F. App’x 134, 136 (11th Cir. 2005) (affirming the district court’s

dismissal of a case where the plaintiff “did not file [the] complaint within 90 days of

receiving the EEOC’s letter”); Sims v. Trus Joist MacMillan, 22 F.3d 1059, 1061 (11th Cir.

1994) (explaining that the “procedural requirements of Title VII are to be viewed as

conditions precedent” to filing suit).

      As an initial matter, Cunningham failed to show the date on which she received

the EEOC’s right-to-sue notice. Although Cunningham alleges in her complaint that

she “has complied with all statutory and administrative prerequisites to filing suit” and

that the “Complaint [was] filed within ninety (90) days of the Plaintiff’s receipt of the

Notice of Right to Sue,” (Doc. 1 at 2), those conclusory allegations do not satisfy her
                                            3
Case 8:20-cv-02816-KKM-TGW Document 22 Filed 03/26/21 Page 4 of 5 PageID 98




burden to establish that she met the ninety-day requirement, particularly now that

Southwest Airlines contests the issue. See Green, 281 F.3d at 1234 (“Once the defendant

contests this issue, the plaintiff has the burden of establishing that [s]he met the ninety

day filing requirement.”). Not only does Cunningham fail to allege a timeline in the

complaint that comports with the ninety-day deadline (even with the benefit of the

three-day grace period for receipt by mail), Cunningham failed to respond to Southwest

Airlines’s motion to dismiss, which the Court now treats as unopposed. See Green, 281

F.3d at 1233–34 (affirming the district court’s dismissal of the plaintiff’s Title VII claims

where he was unable to “satisfy his burden of establishing that he filed suit within the

ninety day filing period” or “otherwise rebut the fact that ninety-seven days elapsed

form the date of mailing to the date of filing”).

       In sum, without specific evidence proffered by Cunningham that receipt of the

notice was delayed through no fault of her own, Kerr, 427 F.3d at 952, her complaint

was—at best—four days late. Ninety days from August 25, 2020, is November 23, 2020,

which leaves a seven-day gap that is reduced by the presumption of three days for

receipt by mail. See id. at 953 n.9; Robbins, 819 F. App’x at 867; see also Zillyette v. Capital

One Fin. Corp., 179 F.3d 1337, 1342 (11th Cir. 1999). Thus, even with the benefit of

those three additional days, Cunningham’s initiation of this action is still untimely. See

Zillyette, 179 F.3d at 1342 (concluding that the three-day period was of no help to the

plaintiff, “who filed suit 98 days after receipt of the first Postal Service notice”).


                                               4
Case 8:20-cv-02816-KKM-TGW Document 22 Filed 03/26/21 Page 5 of 5 PageID 99




   III.   Conclusion

      Because Cunningham failed to initiate her civil action within ninety days of

receipt of the EEOC’s right-to-sue notice, her Title VII claims are time-barred. See

Green, 281 F.3d at 1233–34. Accordingly, it is ORDERED:

   (1) The Court GRANTS Southwest Airlines’s Motion to Dismiss. (Doc. 13).

   (2) All of Cunningham’s claims are DISMISSED.

   (3) The Clerk is directed to terminate any pending deadlines or motions and to close

      this case.

   ORDERED in Tampa, Florida, on March 26, 2021.




                                          5
